237 F.2d 518
Booker Tecumseh DOCKERY, Appellant,v.UNITED STATES of America, Appellee.
No. 7272.
United States Court of Appeals Fourth Circuit.
Argued October 1, 1956.
Decided October 3, 1956.

R. Allan Wimbish, Richmond, Va., for appellant.
Robert L. Gavin, Asst. U. S. Atty., Greensboro, N. C. (Edwin M. Stanley, U. S. Atty., Greensboro, N. C., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and SOBELOFF, Circuit Judges.
PER CURIAM.


1
This is an appeal from the denial of a motion under 28 U.S.C. § 2255 to vacate a sentence of imprisonment. Appellant was convicted in the court below under two counts of an indictment charging removal and concealment of untaxpaid liquor in violation of the internal revenue statutes. Appellant, who was represented by counsel of his own choosing on the trial, did not appeal from the judgment and sentence imposed by the court, but sometime later filed a motion under 28 U.S.C. § 2255 to vacate the sentence on the ground that the evidence was not sufficient to warrant conviction. It is elementary that question as to the sufficiency of the evidence cannot be raised upon such a motion, which cannot be used as a writ of review. Only where the sentence is void or otherwise subject to collateral attack does motion lie under the statute, which was enacted to take the place of habeas corpus in such cases and was intended to confer no broader right of attack than might have been made in its absence by habeas corpus. Taylor v. United States, 4 Cir., 177 F.2d 195; Caviness v. United States, 4 Cir., 226 F.2d 216. An examination of the record shows, however, that the verdict of the jury was amply supported by the evidence.


2
Affirmed.